—Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State commissioner, dated June 21, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to recoup past public assistance overpayments to petitioner from succeeding grants. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to return any funds withheld from petitioner’s grants as recoupment. The recoupments were occasioned by the actions of petitioner’s former husband who, during the time of their marriage, obtained a duplicate assistance *1026payment by fraudulently reporting as lost a public assistance check which he had signed and cashed. However, since petitioner had no responsibilities whatever with respect to the household’s budget or bill payments, and was completely unaware of the fraud being perpetrated by her husband, she should not be penalized for his actions now that he has left the household (see Matter of Van Burén v D’Elia, 59 AD2d 927). Moreover, the recoupments were improper in the absence of a finding that they would not result in decreasing the aid to petitioner’s daughter, or that the daughter’s needs had decreased (see Matter of Lee v Smith, 65 AD2d 592; Matter of Franqui v Toia, 62 AD2d 926). Mollen, P. J., Titone, Mangano and Gibbons, JJ., concur.